DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 14, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/2020.  Applicant contends that figure 13 belongs to species 2, figures 7a-12.  Examiner agrees.  Therefore, applicant has elected species 2, figures 7a-13.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0038259 Lee in view of 1909654 Brown.

    PNG
    media_image1.png
    394
    520
    media_image1.png
    Greyscale
Regarding claim 7, Lee discloses a hinge bracket assembly comprising: 
an anchor plate 32 including a retention member 321 extending perpendicular to the anchor plate 32 (figure 5), the retention member 321 defining slot 321a and a retention space (where the arm 33b engages the retention member 321, figure 7), wherein the slot 321a is defined between the retention space (figure 7) and the anchor plate (figure 7); 

a locking arm 33 rotatable between an unlocked position (up, figure 7) and a locked position (down, figure 7), the locking arm comprising: a body including an upper portion 33b and a lower portion 33a; and the upper portion 33b is engaged with the retention space of the retention member 321 when the locking arm 33 is in the locked position (down, figure 7).
Lee does not disclose that the end of the locking arm has a nose going through aligned receiving apertures of the hinge plate 31 and the anchor plate 32.

    PNG
    media_image2.png
    609
    670
    media_image2.png
    Greyscale
Brown discloses a locking arm 22 having a nose 30 that extends through two plates (figure 3) using aligning receiving holes in both plates (figure 3).  The end of the locking arm 22 opposite the nose uses a slot 38 to engage an retention space/engaging slot on a feature on that end of locking arm 22.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an alternatively oriented locking arm of Lee, such as that shown by Brown, in order to achieve the same locking function of Lee.  Examiner contends that the rotation axis of the locking arm of Lee is parallel to and above the anchor and hinge plates, will the rotation axis of the locking arm of Brown is perpendicular through both anchor and hinge plates, both achieving the function of attaching the two plates of Lee.  Examiner contends that using the orientation of Brown, with aligning holes in both plates with a rotating locking arm, is old and well known in the art of similar 

Regarding claim 8, Lee as modified discloses the hinge bracket assembly of claim 7, wherein the lower portion includes a fin 28 extending perpendicular to (and connecting) the upper portion 26 and the lower portion 30.

Regarding claim 9, Lee discloses the hinge bracket assembly of claim 7, wherein the nose includes a base portion (square in planar view) and an angular portion (triangular in planar view).  Examiner notes that nose 30 of Lee looks like a triangle on top of a square, much in the way a child would draw “house”.  Examiner contends that the square portion of Lee meets the “base portion” limitation, and the triangular portion of Lee meets the “angular portion”.

Regarding claim 10, Lee discloses the hinge bracket assembly of claim 9, wherein the base portion is inclined (in figure 3) and the angular portion is inclined (in figure 3) when the locking arm is in the locked position.  

Regarding claim 11, Lee discloses the hinge bracket assembly of claim 7, wherein the nose includes a raised surface (pointed tip) abutting a lower surface of the anchor plate (figure 3 of Brown) when the locking arm is in the locked position, the raised surface biasing the anchor plate toward the hinge plate (figure 3 of Brown).



an anchor plate 32 including a retention member 321 extending perpendicular to the anchor plate 32 (figure 5); 
a hinge plate 31 aligned with the anchor plate 32 and including a hinge arm 31a and a protrusion 31b, the protrusion 31b extending from an edge of the hinge plate31 opposite the hinge arm 31a, wherein the hinge plate 31; and 
a locking arm 33 rotatable between an unlocked position (up in figure 7) and a locked position (down in figure 7).  
Lee does not have two receiving apertures that are aligned, and the locking arm is not configured to be at least partially received by the first and second receiving apertures to couple the anchor plate and the hinge plate.
Brown discloses a locking arm 22 having a nose 30 that extends through two plates (figure 3) using aligning receiving holes in both plates (figure 3).  The end of the locking arm 22 opposite the nose uses a slot 38 to engage an retention space/engaging slot on a feature on that end of locking arm 22.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an alternatively oriented locking arm of Lee, such as that shown by Brown, in order to achieve the same locking function of Lee.  Examiner contends that the rotation axis of the locking arm of Lee is parallel to and above the anchor and hinge plates, will the rotation axis of the locking arm of Brown is perpendicular through both anchor and hinge plates, both achieving the function of attaching the two plates of Lee.  Examiner contends that using the orientation of Brown, with aligning holes in both plates with a rotating locking arm, is old and well known in the art of similar hinges, as taught in GB 2330147 Joo.  Examiner contends that the modification of Lee in view of Brown adds a hook to the space above the slot of Lee, in order to lock the equivalent locking arm of Brown into place when used in Lee.


Regarding claim 18, Lee as modified discloses the hinge bracket assembly of claim 13, wherein the locking arm (Brown) includes a body including an upper portion 26 and a lower portion 30, and a nose extending from the lower portion, wherein the nose is received by the first and second receiving apertures when the locking arm is in the locked position (figure 3 of Brown).

Regarding claim 20, Lee as modified discloses the hinge bracket assembly of claim 18, please see discussion of claim 11 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified as applied to claim 13 above, and further in view of 2004/0237257 Pohl.
Regarding claim 16, Lee as modified discloses the hinge bracket assembly of claim 13, further comprising: but does not disclose a wrapper between the anchor plate and the hinge plate.  Lee discloses the wrapper 102 has a hole to expose the entire anchor plate 14, and therefore is known to use in combination with the hinge of Lee, but is not disclosed between the two plates.
Pohl discloses a hinge for a similar a wrapper 102 positioned between the anchor plate 18 and the hinge plate 32 and defining a wrapper receiving aperture (for the screws, which connect the two hinge plates), the wrapper receiving aperture aligned with the first and second receiving apertures, wherein the connecting device is at least partially received by the wrapper receiving aperture.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the wrapper 102 of Lee to cover the majority of the anchor plate 32 of Lee, in the manner of Pohl, as this is a known location for part of the refrigerator of Lee to be located.  Examiner contends that the wrapper is part of the cabinet of the refrigerator of Lee, as is present in Pohl, and would be known to cover the known anchor for aesthetic reasons, as taught in Phol.
17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified as applied to claim 13 above, and further in view of 2010/0033067 Kim.
Regarding claim 17, Lee as modified discloses the hinge bracket assembly of claim 13, wherein the anchor plate has through holes for mounting means such as a screw, as shown in figure 5 of Lee.  Lee does not teach that a flange extends from the anchor plate to limit the rotation of the hinge plate.
Kim discloses a similar hinge having an anchor plate 410 having holes for screws 415, the screws 415 having a flange (head) extends upward from the anchor plate 410 and is received by an opening 420b defined by the hinge plate 420 (figure 4), and further wherein the flange is positioned to limit rotational movement of the hinge plate relative to the anchor plate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include holes such as that shown in Kim in order to engage the screws in the anchor plate of Lee, for the manner of retaining the location of the hinge plate on the anchor plate of Lee.  Examiner contends that this inclusion does not alter the form, function, or use, of the Lee device, or Lee as modified.  


Allowable Subject Matter
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677